Citation Nr: 0916304	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Regrettably, the Board is remanding the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as degenerative joint disease 
(i.e., arthritis) and organic diseases of the nervous system 
like sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition also 
shall be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the RO denied all 
four of the claims at issue on the premise there was no 
evidence confirming the Veteran has these alleged conditions.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability).

As for the claim concerning his left knee, the Veteran 
asserts that he has a disorder causing reduced range of 
motion.  See his representative's April 2009 statement.  The 
Board sees that the report of a July 2004 VA examination 
shows the Veteran's left knee range of motion was to 103 
degrees - so less than full range of motion, which is to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  As well, there was 
some mild crepitance, i.e., a clicking sound from bone 
rubbing on bone in the absence of separating cartilage.  So 
there is at least some competent medical evidence he may have 
a current disability affecting his left knee, although there 
was no diagnosis at the conclusion of that evaluation 
specifically concerning his left knee (only regarding his 
right knee, which is already service connected).  In any 
event, to also establish his entitlement to service 
connection for his left knee, there must be competent medical 
evidence of record providing a relevant diagnosis of a 
disability, and competent medical nexus evidence 
etiologically linking this disability to his military 
service.  As it stands, though, there is no such competent 
medical evidence of record.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Resolution of this claim is further complicated because there 
are other indications in the record that the Veteran may have 
entered military service already having injured his left 
knee.  See the report of his August 1969 VA compensation 
examination.  When recounting his relevant medical history at 
the outset of that VA evaluation, he indicated that he had 
received treatment for his left knee for an old injury that 
he had before entering service.  His service treatment 
records (STRs) contain a note also discussing his left knee 
and indicating he had injured this knee in 1964 while playing 
football as a civilian (keeping in mind that he began serving 
on active duty in the military in September 1966).  The Board 
also sees that the report of his July 1966 military entrance 
examination mentions him having occasional trouble with his 
left knee.

If a pre-existing disability is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

That said, the Board also sees that the Veteran's service 
treatment records (STRs) include an October 1968 note 
discussing a left knee injury, so perhaps additional injury 
to this knee while he was in service.  But the record does 
not also include competent medical evidence as to whether 
there was any increase in disability involving his knee 
beyond its natural progression as a result of his military 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  So 
medical comment is needed concerning this important issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As for his back, the Veteran asserts that he has symptoms - 
namely, chronic pain, indicative of underlying disability.  
See his August 2005 statement.  Although, again, there is no 
competent medical evidence of a current underlying disorder, 
he is nonetheless competent to comment on symptoms like pain 
he may have experienced in his back during service and during 
the many years since, as this is capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That said, 
the term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. at 
439.  A mere symptom - such as pain - without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the Board 
sees the Veteran has not been provided a VA compensation 
examination with respect to his asserted back symptoms - that 
is, to determine whether his complaints of pain are 
attributable to an underlying disability.  And if it is 
determined he has an underlying disability to account for his 
pain, and whatever other symptoms he is experiencing, there 
also needs to be some medical comment on whether his 
underlying back disorder is attributable to his military 
service - including, as he is alleging, by way of his 
service-connected knee disability.  He believes the problems 
with his back stem from having to overcompensate for the 
disability attributable to his service-connected right knee.  
He also partly attributes his left knee problems 
to overcompensating for the service-connected right knee 
disability.  38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. 
at 448.

And the Court has indicated a low threshold for receiving a 
VA examination in these circumstances, for a medical opinion 
concerning these matters.  See again McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  This, again, is important not only to 
determine whether he has established the required current 
disability, but if he has to also determine whether this 
current disability is attributable to his military service - 
including, as he is partly claiming, by way of already 
service-connected disability.

As for his bilateral hearing loss and tinnitus, the Veteran 
asserts that he was exposed to excessively loud noise from 
artillery fire while in the military, and that he also 
suffered from ear infections, inflammation and 
scarring/perforation of his tympanic membrane (eardrum) while 
in service.  He attributes his current bilateral hearing loss 
and tinnitus to those incidents in service.  See his 
representative's April 2009 statement and his November 2004 
statement.  As for his asserted tinnitus, in particular, by 
its very nature, it is an inherently subjective condition 
characterized by "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  And because of 
this, even as a layman, the Veteran is competent to allege he 
has experienced tinnitus since being subjected to that 
excessively loud noise during his military service.  
See 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  But, in order for 
him to establish his entitlement to service connection, there 
also needs to be competent medical evidence of record 
providing diagnoses of these claimed disorders and 
etiologically linking these diagnoses to his military 
service, including, in particular, to the specific incidents 
mentioned.  Unfortunately, as it stands, there is no such 
competent medical evidence of record.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 
Vet. App. 124, 127 (1998).

The Veteran's service personnel records, however, show that 
his military occupational specialty (MOS) was track vehicle 
repairman, and that he served in Vietnam during the Vietnam 
Era and received the Purple Heart Medal.  So there is no 
disputing he engaged in combat, where many of the events in 
question are said to have occurred.  Therefore, there is 
credible evidence he sustained the type acoustic trauma 
claimed in service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) lessening this evidentiary burden of proof for 
showing incurrence of relevant injury in service where the 
event in question occurred in combat - provided, as here, 
the type injury alleged is consistent with the circumstances, 
conditions, and hardships of the Veteran's service.

Nevertheless, even assuming he has bilateral hearing loss and 
tinnitus and that he was exposed to excessively loud noise 
while in service, as he is alleging to have experienced 
during his combat tour in Vietnam, there still must be 
competent medical nexus evidence establishing a relationship 
or correlation between his current bilateral hearing loss and 
tinnitus and that noise exposure coincident with his military 
service (assuming also that he has sufficient hearing loss to 
qualify as a disability by VA standards - meaning according 
to the threshold minimum requirements of 38 C.F.R. § 3.385).  
That is to say, his combat service, alone, does not obviate 
the need for him to have this supporting medical nexus 
evidence.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  So an 
examination and opinion are also needed to fairly decide 
these claims for bilateral hearing loss and tinnitus.  
See again McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate 
VA compensation examinations to:

a) ascertain the nature and etiology of 
any hearing loss in his right and/or left 
ear, as well as tinnitus, specifically 
addressing whether he has sufficient 
hearing loss according to the threshold 
minimum requirements of 38 C.F.R. § 3.385 
to be considered a disability by VA 
standards and, if he does, the type of 
acoustic trauma he experienced during 
service, including in combat in Vietnam, 
as well as the complaints, symptoms, and 
treatment he received during service 
concerning ear disorders (e.g., 
infections, inflammation and 
scarring/perforation of his 
right eardrum).  An opinion is especially 
needed to determine whether it is at 
least as likely as not that any current 
hearing loss and/or tinnitus is 
attributable to either of those events in 
service.

(b) ascertain the nature and etiology of 
any current left knee disability, 
specifically addressing whether 
the Veteran clearly and unmistakably had 
a left knee disorder prior to entering 
the military and, if he did, whether 
there also is clear and unmistakable 
evidence this pre-existing disorder was 
not aggravated during or by his military 
service beyond its natural progression.

If it is determined, instead, the Veteran 
did not clearly and unmistakably have a 
left knee disorder prior to beginning his 
military service, then an opinion also is 
needed to determine whether it is at 
least as likely as not any current left 
knee disability is attributable to his 
military service - including as caused 
or chronically aggravated by his 
already service-connected right knee 
disability (to warrant secondary service 
connection).

(c) ascertain the nature and etiology of 
any current back condition, specifically 
addressing whether any current back 
disorder found is at least as likely as 
not attributable to the Veteran's 
service-connected right knee disability 
(either caused or aggravated by it 
to warrant secondary service connection).

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

In comparison, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely as 
not' or 'more likely than not.'"

The examiners should discuss the 
rationale of all opinions expressed, 
whether favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiners for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on his claims.  

2.  Then readjudicate the claims for 
service connection in light of any 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran 
another supplemental statement of the 
case (SSOC) and give him an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of his claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


